Citation Nr: 0913044	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  07-26 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 Regional Office (RO) in 
Providence, Rhode Island rating decision, which denied the 
claim on appeal.


FINDING OF FACT

There is at least an approximate balance of positive and 
negative evidence regarding whether the Veteran's 
hypertension was caused by his service-connected PTSD. 


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the evidence of 
record establishes that his hypertension was the proximate 
result of his service-connected PTSD.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  In light of the favorable decision herein, the Board 
finds that any deficiencies in notice were not prejudicial to 
the Veteran.  



Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a) (2008).  
Service connection for hypertension may be established based 
on a legal "presumption" by showing that either he was 
diagnosed with hypertension in service or hypertension 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307, 3.309(a).  Here, no legal presumption is applicable 
because, as discussed more fully below, the competent 
evidence demonstrates that the Veteran had "pre-
hypertension" at exit from service, but does not show that 
hypertension manifested to a compensable degree until 
multiple years after service.  

In the absence of a presumption, to establish service 
connection for a disorder there must be: (1) medical evidence 
of the current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Gutierrez v. Principi 19 Vet. App. 
1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 
(1999)).  Service connection, furthermore, may be granted 
when a chronic disease or disability is not present in 
service, but there is evidence of continuity of 
symptomatology after service.  See 38 C.F.R. §3.303(b) 
(2008).

Any disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310 (2008).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board observes that the provisions of 38 C.F.R. § 3.310 
were amended effective as of October 20, 2006, during the 
pendency of the instant appeal.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by service-connected one is judged.  Although the 
VA has indicated that the purpose of the regulation was 
merely to apply the Court's ruling in Allen, it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the Veteran to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been the VA's 
practice and thus suggests that the recent change amounts to 
a substantive change in the regulation.  For this reason and 
as the Veteran's claim was pending before the regulatory 
change was made, the Board will consider his claim under the 
prior version of 38 C.F.R. § 3.310 as it is more favorable to 
the Veteran.

The Veteran alleges that his current hypertension is a result 
of anxiety and other manifestations of his service-connected 
PTSD.  

The Veteran's service treatment records are silent for any 
diagnosis or treatment for hypertension.  The Board notes 
that the Veteran's entrance examination report included a 
blood pressure reading of 136/82 and a reading in the 
separation report of 130/86.  Subsequent medical findings in 
the claims file indicate that, although considered normal at 
the time of entrance and exit, those blood pressure readings 
would today support a diagnosis of "pre-hypertension," but 
not a diagnosis of hypertension.

Regrettably, many of the private treatment records noted by 
the Veteran detailing his initial diagnosis and treatment for 
hypertension were determined to be unavailable.  Medical 
records in the claims file indicate that the Veteran had a 
diagnosis of hypertension "since age 40" or approximately 
1984.  However, the competent evidence of record does not 
establish that his hypertension manifested to a compensable 
degree within one year of separation.

The record does show that the Veteran is service-connected 
for PTSD, effective November 1987, due to various combat-
related experiences in Vietnam.  The Board has considered, 
therefore, whether the Veteran's current hypertension is 
proximately due to or the result of his service-connected 
PTSD.  Resolving doubt in favor of the Veteran, the Board 
concludes it is. 

The Board notes substantial evidence of record in support of 
the Veteran's claim.  The Veteran submitted statements from a 
VA treating physician and private treating physician.  A May 
2006 statement from a VA treating physician discussed 
treating the Veteran for hypertension in the late 1990s and 
early 2000s.  The VA physician stated, in relevant part:

There exist medical opinion that it is highly 
likely that persons with PTSD will be at greater 
risk for the development of Hypertension and other 
cardiac problems.  I believe that it is as likely 
as not that [the Veteran's] Hypertension has been 
aggravated and may have developed due to his 
exposure to extreme life threatening situations 
that he experienced as a rifleman in Vietnam.  
These life threatening situations ultimately lead 
to his development of PTSD and as likely as not 
have led to the acceleration and development of his 
Hypertension.

A private treating physician of the Veteran submitted two (2) 
statements.  A June 2006 letter noted she had treated the 
Veteran for almost fifteen (15) years.  The physician felt 
that the Veteran's current hypertension might be related to 
his service connected PTSD based on increasing research 
suggesting a causal link that "is felt to involve the 
hypothalamic-pituitary-adrenocortical axis and the sypathos 
adrenal system."  She also noted:

He was diagnosed early, [at] age 40 despite having 
no family history of this and no other personal 
predisposing risk factors such as diabetes or 
hyperlipidemia.  He has no history of self-
inflicted risk factors such as tobacco or alcohol 
abuse.  He has a healthy lifestyle, has always 
maintained healthy weight and exercises on a 
regular basis.  He is compliant with his medical 
regimen.

The same private physician's July 2006 statement strengthened 
her opinion provided in June.  "It is my medical opinion 
that it is at least as likely as not that the PTSD of [the 
Veteran] either caused or aggravated (accelerated) his 
development of hypertension."  The physician reiterated the 
Veteran's absence of historical or societal risk factors.  In 
addition she stated, "Although the cause of HBP [high blood 
pressure] can never be definitively stated, the stress of his 
PTSD (remembering that he served for a year in the infantry 
and was exposed to extreme stress on a daily basis) must be 
viewed favorable in considering factors that would lead to 
development of HBP and/or acceleration of its normal 
development."  The physician also cited to three (3) sources 
discussing service-connected PTSD causing or aggravating 
hypertension.  

Based on the foregoing, the RO requested an advisory opinion 
from the Under Secretary for Health.  The June 2007 advisory 
opinion noted review of the claims file.  Initially, the 
opinion stated "I don't believe that PTSD can cause 
hypertension, and it would be very difficult to establish 
such a link.  However, it is well known that chronic stress 
of any form can precipitate or exacerbate hypertension."  
The opinion discussed the Veteran's blood pressure as 
measured during his service (as discussed above), which he 
characterized as "pre-hypertension."  It was concluded 
"while we can't say with a high level of certainty that PTSD 
is the primary source of his hypertension, we can say that it 
is highly likely that he had undiagnosed pre-hypertension at 
the time of his discharge, and that the chronic, ongoing 
stress of the PTSD is probably affecting the expression HTN 
[in] a highly significant manner."

Thus, the medical opinions universally agree that the 
Veteran's service connected PTSD at the very least aggravated 
his hypertension, as required to establish service connection 
on a secondary basis.  However, there also exists conflicting 
evidence as to whether the Veteran's current hypertension was 
actually caused by his service connected PTSD, with two (2) 
physicians opining causation and one (1) physician demurring 
as to causation.  The Board finds each of the medical 
opinions noted above to be credible and probative.  All 
opinions provided a basis and rationale for the opinion 
expressed.  The opinion providers either reviewed the claims 
file or noted reported history consistent with the claims 
file.

In summary, all medical opinions agree that the Veteran's 
current hypertension was at least aggravated by his service 
connected hypertension, and there are conflicting medical 
opinions of record as to whether the PTSD caused the 
hypertension.  All opinions are competent and probative and 
rely on a basis and rationale discussed therein.  In light of 
the conflicting medical opinions regarding causation, the 
Board concludes that the evidence is at least in relative 
equipoise as to whether the Veteran's service-connected PTSD 
was the proximate cause of his hypertension.  When the 
totality of the evidence supports the Veteran's claims or is 
in relative equipoise, the Veteran prevails on his claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, 
having resolved reasonable doubt in favor of the Veteran, the 
Board concludes service connection is warranted.


ORDER

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected PTSD, is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


